      Case 1:20-cv-00460-RP Document 48 Filed 10/02/20 Page 1 of 18




               IN THE UNITED STATES DISTRICT COURT
                FOR THE WESTERN DISTRICT OF TEXAS
                         AUSTIN DIVISION

SIERRA CLUB,                      §
                                  §
           Plaintiff,             §
                                  §
v.                                §
                                  §
U.S. ARMY CORPS OF ENGINEERS,     §
LIEUTENANT GENERAL TODD T.        §      Case No. 1:20-cv-00460-RP
SEMONITE, COLONEL KENNETH         §
N. REED, COLONEL TIMOTHY R.       §
VAIL, BRANDON MOBLEY, AND         §
KRISTI MCMILLAN,                  §
                                  §
           Defendants,            §
                                  §
and                               §
                                  §
KINDER MORGAN TEXAS PIPELINE §
LLC, AND PERMIAN HIGHWAY          §
PIPELINE, LLC,                    §
                                  §
           Intervenor-Defendants. §
                                  §

  INTERVENOR-DEFENDANTS KINDER MORGAN TEXAS PIPELINE LLC
   AND PERMIAN HIGHWAY PIPELINE, LLC’s ANSWER TO PLAINTIFF’S
  AMENDED COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF

                                    W. Stephen Benesh
                                    Texas State Bar No. 02132050
                                    BRACEWELL LLP
                                    111 Congress Avenue, Suite 2300
                                    Austin, Texas 78701-4061
                                    Telephone: (512) 494-3680
                                    Facsimile: (800) 404-3970
                                    Email: steve.benesh@bracewell.com
                                               and
                                    Ann D. Navaro (admitted pro hac vice)
                                    Brittany Pemberton (admitted pro hac vice)
                                    BRACEWELL LLP
                                    2001 M Street NW, Suite 900
                                    Washington, DC 20006
                                    Telephone: (202) 828-5811
        Case 1:20-cv-00460-RP Document 48 Filed 10/02/20 Page 2 of 18




                                      Facsimile: (800) 404-3970
                                      Email: ann.navaro@bracewell.com
                                      Email: brittany.pemberton@bracewell.com
Date: October 2, 2020                 COUNSEL FOR INTERVENOR-DEFENDANTS
                                      KINDER MORGAN TEXAS PIPELINE LLC AND
                                      PERMIAN HIGHWAY PIPELINE, LLC




                                      2
             Case 1:20-cv-00460-RP Document 48 Filed 10/02/20 Page 3 of 18




        Intervenor-Defendants Kinder Morgan Texas Pipeline LLC, and Permian Highway Pipeline,

LLC, (collectively, “PHP”) answer Plaintiff’s Amended Complaint for Declaratory and Injunctive

Relief (Dkt. 46) as follows. For the convenience of the Court and the parties, PHP states that this is

substantially the same as PHP’s Answer (Dkt. 31) with minor revisions in light of Plaintiff’s

amendments.

                                            II.
                                 RESPONSE TO ALLEGATIONS

        PHP responds to the specific allegations in Plaintiff’s Amended Complaint for Declaratory

and Injunctive Relief in numbered paragraphs that correspond to the paragraph numbers of the

Amended Complaint. For each paragraph, if an allegation is not explicitly admitted, it is denied.

        1.       PHP admits the allegation in paragraph 1 that Plaintiff has filed a complaint for

declaratory and injunctive relief. PHP also admits that the Permian Highway Pipeline (“Pipeline”) will

run from Reeves County to Colorado County with a length of approximately 428.54 miles and has

received verifications issued under the United States Army Corps of Engineers’ (the “Corps”)

Nationwide 12 (“NWP 12”) program. PHP denies the rest of the allegations in the first paragraph.

        2.       The allegations in paragraph 2 purport to characterize a decision of the United States

District Court for the District of Montana. That decision speaks for itself and is the best evidence of

its contents; PHP denies the allegations to the extent they are inconsistent with that decision.

        3.       The allegation in paragraph 3 states a legal conclusion to which no response is required.

To the extent a response is required, PHP denies the allegation. PHP denies that Sierra Club is entitled

to the relief requested.

        4.       PHP admits that the United States Fish and Wildlife Service prepared and issued a

Biological Opinion and Incidental Take Statement related to the Pipeline on February 3, 2020, and

that the Corps did not prepare an Environmental Assessment or Environmental Impact Statement
             Case 1:20-cv-00460-RP Document 48 Filed 10/02/20 Page 4 of 18




related to the Biological Opinion and Incidental Take Statement.            PHP denies the remaining

allegations in paragraph 4 and further states that they assert legal conclusions to which no response is

required.

        5.       The allegations in the first sentence of paragraph 5 purport to characterize federal

regulations which speak for themselves and are the best evidence of their contents; PHP admits that

the quoted language appears in those regulations. The allegations in the second sentence state a legal

conclusion to which no response is required and PHP lacks sufficient knowledge or information to

admit or deny the allegation that the Corps has not reinitiated consultation with the U.S. Fish and

Wildlife Service (the “Service”) on the basis of the District of Montana holding. PHP denies that any

such reinitiation is required.

        6.       The allegations in paragraph 6 state legal conclusions to which no response is required;

to the extent a response is required, the allegations are denied.

        7.       PHP admits that Plaintiff has brought its case under the statutes identified in paragraph

7. The remaining allegations set forth in paragraph 7 consist of legal conclusions to which no response

is required; to the extent a response is required, PHP denies the allegations.

        8.       With respect to the allegations in paragraph 8, PHP admits that venue is proper in this

judicial district; that Defendants are federal agencies and officers; and that a portion of the Pipeline

and areas subject to Corps jurisdiction are located in this district. The remaining allegations set forth

in paragraph 8 consist of legal conclusions to which no response is required. To the extent a response

is required, PHP denies the allegations.

        9.       PHP admits the allegations in paragraph 9.

        10.      PHP lacks sufficient knowledge or information to admit or deny the allegations in

paragraph 10 and therefore denies the allegations.




                                                   -2-
          Case 1:20-cv-00460-RP Document 48 Filed 10/02/20 Page 5 of 18




        11.        PHP lacks sufficient knowledge or information to admit or deny the allegations in

paragraph 11 and therefore denies the allegations.

        12.        PHP lacks sufficient knowledge or information to admit or deny the allegations in

paragraph 12 and therefore denies the allegations.

        13.        PHP lacks sufficient knowledge or information to admit or deny the allegations in

paragraph 13 and therefore denies the allegations.

        14.        PHP lacks sufficient knowledge or information to admit or deny the allegations in

paragraph 14 and therefore denies the allegations.

        15.        PHP lacks sufficient knowledge or information to admit or deny the allegations in

paragraph 15, except to deny that the Corps’ actions deprived Plaintiff of rights and protections to

which they are entitled.

        16.        PHP lacks sufficient knowledge or information to admit or deny the first sentence in

paragraph 16 and therefore denies the allegations. The remaining allegations in paragraph 16 state

legal conclusions to which no response is required. To the extent a response is required, PHP denies

the allegations.

        17.        The allegations set forth in paragraph 17 consist of legal conclusions to which no

response is required; to the extent a response is required, PHP denies the allegations.

        18.        PHP lacks sufficient knowledge or information to admit or deny the allegations in

paragraph 18 and therefore denies the allegations.

        19.        PHP lacks sufficient knowledge or information to admit or deny the allegations in

paragraph 19 and therefore denies the allegations; these allegations also state legal conclusions to

which no response is required. To the extent a response is required, PHP denies the allegations.

        20.        The allegations set forth in paragraph 20 consist of legal conclusions to which no

response is required. To the extent a response is required, PHP denies the allegations.



                                                   -3-
            Case 1:20-cv-00460-RP Document 48 Filed 10/02/20 Page 6 of 18




        21.     The allegations set forth in paragraph 21 consist of legal conclusions to which no

response is required. To the extent a response is required, PHP denies the allegations.

        22.     The allegations in paragraph 22 set forth legal conclusions to which no response is

required, except that PHP admits that the Corps is federal agency headquartered in Washington, D.C.,

with district offices in Fort Worth and Galveston, Texas.

        23.     The allegations in paragraph 23 set forth legal conclusions to which no response is

required, except that PHP admits that Defendant Todd T. Semonite is the Commanding General of

the Corps and its Chief of Engineers.

        24.     The allegations in paragraph 24 set forth legal conclusions to which no response is

required, except that PHP admits that Defendant Kenneth N. Reed is the District Commander of the

Corps’ Fort Worth District.

        25.     The allegations in paragraph 25 set forth legal conclusions to which no response is

required, except that PHP admits that Defendant Timothy R. Vail is the District Commander of the

Corps’ Galveston District.

        26.     The allegations in paragraph 26 set forth legal conclusions to which no response is

required except that, PHP admits that Defendant Brandon W. Mobley is the Chief of the Regulatory

Division for the Corps’ Fort Worth District who signed the Fort Worth District’s verification for the

Pipeline.

        27.     The allegations in paragraph 27 set forth legal conclusions to which no response is

required, except that PHP admits that Defendant Kristi McMillan is the Leader of the Central

Evaluation Unit for the Corps’ Galveston District who signed the Galveston District’s verification for

the Pipeline.




                                                -4-
          Case 1:20-cv-00460-RP Document 48 Filed 10/02/20 Page 7 of 18




        28.     The allegations set forth in paragraph 28 constitute legal conclusions to which no

response is required and characterize a federal statute that speaks for itself and is the best evidence of

its contents. To the extent the allegations are inconsistent with the federal statute, they are denied.

        29.     The allegations set forth in paragraph 29 constitute legal conclusions to which no

response is required and characterize a federal statute and federal regulations that speak for themselves

and are the best evidence of their contents. To the extent the allegations are inconsistent with the

federal statute and the federal regulations, they are denied.

        30.     The allegations set forth in paragraph 30 characterize federal regulations that speak for

themselves and are the best evidence of their contents. PHP admits the allegations to the extent they

accurately reproduce the federal regulations. To the extent the allegations are inconsistent with the

federal statute and the federal regulation, they are denied.

        31.     The allegations set forth in paragraph 31 constitute legal conclusions to which no

response is required. To the extent a response is required, PHP denies the allegations.

        32.     The allegations set forth in paragraph 32 constitute legal conclusions to which no

response is required and characterize a federal statute that speaks for itself and is the best evidence of

its contents. To the extent the allegations are inconsistent with the federal statute, they are denied.

        33.     PHP admits the allegation in sentence one of paragraph 33 that Nationwide Permit 12

is a nationwide permit. The remaining allegations set forth in paragraph 33 constitute legal conclusions

to which no response is required and characterize a federal publication that speaks for itself and is the

best evidence of its contents. To the extent the allegations are inconsistent with the federal

publication, they are denied.

        34.     The allegations set forth in paragraph 34 constitute legal conclusions to which no

response is required and characterize a federal regulation that speaks for itself and is the best evidence




                                                  -5-
            Case 1:20-cv-00460-RP Document 48 Filed 10/02/20 Page 8 of 18




of its contents. To the extent the allegations are inconsistent with the federal regulation, they are

denied.

          35.   The allegations set forth in paragraph 35 constitute legal conclusions to which no

response is required and characterize a federal publication that speaks for itself and is the best evidence

of its contents. To the extent the allegations are inconsistent with the federal publication, they are

denied.

          36.   The allegations set forth in paragraph 36 constitute legal conclusions to which no

response is required and characterize a federal statute and federal regulations that speak for themselves

and are the best evidence of their contents. To the extent the allegations are inconsistent with the

federal statute and the federal regulation, they are denied. PHP admits that the quoted text appears

in the referenced statutes and regulations.

          37.   The allegations set forth in paragraph 37 constitute legal conclusions to which no

response is required and characterize a federal statute that speaks for itself and is the best evidence of

its contents. To the extent the allegations are inconsistent with the federal statute and the federal

regulation, they are denied. PHP admits that the Endangered Species Act (“ESA”) treats interagency

consultation at the cited text.

          38.   The allegations set forth in paragraph 38 constitute legal conclusions to which no

response is required and characterize a federal statute and federal regulations that speak for themselves

and are the best evidence of their contents. PHP admits that the quoted text appears in the referenced

materials. To the extent the allegations are inconsistent with the federal statute and regulations, they

are denied.

          39.   The allegations set forth in paragraph 39 constitute legal conclusions to which no

response is required and characterize a federal publication that speaks for itself and is the best evidence




                                                   -6-
            Case 1:20-cv-00460-RP Document 48 Filed 10/02/20 Page 9 of 18




of its contents. PHP admits the quoted text appears in the referenced materials. To the extent the

allegations are inconsistent with the federal statute and the federal publication, they are denied.

          40.   The allegations set forth in paragraph 40 characterize documents that speak for

themselves and are the best evidence of their contents. To the extent the allegations are inconsistent

with those documents, they are denied.

          41.   The allegations set forth in paragraph 41, including the footnote, describe federal

judicial opinions that speak for themselves and are the best evidence of their contents. To the extent

the allegations are inconsistent with those documents, they are denied.

          42.   The allegations in paragraph 42 constitute legal conclusions to which no response is

required and characterize various federal judicial opinions which speaks for themselves and are the

best evidence of their contents. To the extent the allegations are inconsistent with the federal

documents, they are denied.

          43.   The allegations set forth in paragraph 43 constitute legal conclusions to which no

response is required and characterize federal documents that speak for themselves and are the best

evidence of their contents. To the extent the allegations are inconsistent with the federal documents,

they are denied.

          44.   The allegations set forth in paragraph 44 characterize a federal document that speaks

for itself and constitute legal conclusions to which no response is required. To the extent a response

is required, the allegations are denied.

          45.   The allegations set forth in paragraph 45 constitute legal conclusions to which no

response is required and purport to characterize a federal regulation which speaks for itself and is the

best evidence of its contents. PHP admits that the quoted and excerpted text appears in the referenced

regulations. To the extent the allegations are inconsistent with the referenced materials, they are

denied.



                                                  -7-
         Case 1:20-cv-00460-RP Document 48 Filed 10/02/20 Page 10 of 18




        46.     The allegation set forth in paragraph 46 purport to characterize federal regulations that

speak for themselves and are the best evidence of their contents. PHP admits that the quoted and

excerpted text appears in the referenced regulations. To the extent the allegations are inconsistent with

the referenced materials, they are denied.

        47.     PHP admits that the Council on Environmental Quality is a federal agency. The

remaining allegations set forth in paragraph 47 constitute legal conclusions to which no response is

required and characterize a federal statute and a federal regulation that speak for themselves and are

the best evidence of their contents. To the extent the allegations are inconsistent with the federal

statute and the federal regulation, they are denied.

        48.     The allegations set forth in paragraph 48 constitute legal conclusions to which no

response is required and characterize a federal statute and federal regulations that speak for themselves

and are the best evidence of their contents. To the extent the allegations are inconsistent with the

federal statute or regulation, they are denied.

        49.     The allegations set forth in paragraph 49 constitute legal conclusions to which no

response is required and characterize federal regulations that speak for themselves and are the best

evidence of their contents. To the extent the allegations are inconsistent with the federal regulations,

they are denied.

        50.     The allegations set forth in paragraph 50 constitute legal conclusions to which no

response is required and characterize federal regulations that speak for themselves and are the best

evidence of their contents. To the extent the allegations are inconsistent with the reference materials,

they are denied.

        51.     The allegations set forth in paragraph 51 constitute legal conclusions, to which no

response is required, and characterize a federal regulation that speaks for itself and is the best evidence




                                                   -8-
           Case 1:20-cv-00460-RP Document 48 Filed 10/02/20 Page 11 of 18




of its contents. To the extent the allegations are inconsistent with the referenced materials, they are

denied.

          52.   The allegations set forth in paragraph 52 constitute legal conclusions to which no

response is required and characterize federal regulations that speak for themselves and are the best

evidence of their contents. To the extent the allegations are inconsistent with the referenced

regulations, they are denied.

          53.   The allegations set forth in paragraph 53 constitute legal conclusions to which no

response is required and characterize federal statutes and a federal judicial opinion that speak for

themselves and are the best evidence of their contents. To the extent the allegations are inconsistent

with the federal statutes and the judicial opinion, they are denied.

          54.   The allegations in paragraph 54 constitute legal conclusions to which no response is

required and purport to characterize federal documents and regulations. To the extent the allegations

are inconsistent with those documents, the allegations are denied.

          55.   The allegations set forth in paragraph 55 constitute legal conclusions to which no

response is required and characterize federal regulations and judicial opinions that speak for

themselves and are the best evidence of their contents. To the extent the allegations are inconsistent

with the federal regulations and court opinions, they are denied.

          56.   The allegations set forth in paragraph 56 constitute legal conclusions to which no

response is required and characterize a federal statute that speaks for itself and is the best evidence of

its contents. To the extent the allegations are inconsistent with the statute, they are denied.

          57.   The allegations set forth in paragraph 57 constitute legal conclusions to which no

response is required and characterize a federal statute that speaks for itself and is the best evidence of

its contents. To the extent the allegations are inconsistent with the statute, they are denied.




                                                  -9-
         Case 1:20-cv-00460-RP Document 48 Filed 10/02/20 Page 12 of 18




       58.     PHP admits the first five sentences of paragraph 58. It denies the first clause of the

sixth sentence, and admits the remainder.

       59.     Regarding paragraph 59, PHP admits that at the time of the original February 13, 2020

verifications, it was estimated that approximately 449 waters would be crossed by the Pipeline, that

such waters were considered to be “waters of the United States” within the meaning of the Clean

Water Act at the time the Corps’ verification was issued, that work related to such crossings is subject

to federal regulation under the Clean Water Act, and that work in a number of crossings can proceed

under NWP 12 without verification by the Corps. The remaining allegations in paragraph 59

constitute legal conclusions to which no response is required. To the extent a response is required, the

remaining allegations are denied.

       60.     Regarding paragraph 60, PHP admits that at the time of the original February 13, 2020

verifications, it was estimated that approximately eighty-six (86) of the proposed WOTUS crossings

in the Fort Worth District and forty-three (43) of the proposed water crossings within the Galveston

District triggered pre-construction notification on the basis of General Condition 18. PHP lacks

sufficient knowledge or information to admit or deny the allegations in the second sentence of

paragraph 60 except to admit that the Corps evaluated the PCNs pursuant to NWP 12. PHP denies

the remaining allegations of paragraph 60.

       61.     With respect to the allegations in the first sentence of paragraph 61, PHP admits that

the referenced project numbers are used to identify the Corps’ actions with respect to work regulated

by the Corps related to Pipeline construction. The allegations in the second sentence of paragraph 61

purport to characterize Corps documents which speak for themselves and are themselves the best

evidence of their contents. To the extent the allegations in paragraph 61 are inconsistent with those

documents and except as herein admitted, PHP denies the allegations.




                                                 - 10 -
          Case 1:20-cv-00460-RP Document 48 Filed 10/02/20 Page 13 of 18




        62.    PHP admits the allegations in a paragraph 62 to the extent that the allegations are

consistent with the contents of the Biological Assessment, the Biological Opinion, and/or the Corps’

verifications which speak for themselves and are themselves the best evidence of their contents. To

the extent the allegations in paragraph 62 are inconsistent with those documents, PHP denies the

allegations.

        63.    PHP admits the allegations in paragraph 63 to the extent that the allegations are

consistent with the contents of the Biological Opinion and federal regulations, which speak for

themselves and are the best evidence of their contents. To the extent the allegations in paragraph 63

are inconsistent with the Biological Opinion and federal regulations, PHP denies the allegations.

        64.    PHP admits the allegations in paragraph 64 to the extent that the allegations are

consistent with the contents of the Biological Opinion, which speaks for itself and is the best evidence

of its contents. To the extent the allegations in paragraph 64 are inconsistent with the Biological

Opinion and federal regulations, PHP denies the allegations.

        65.    PHP admits the allegations in a paragraph 65 to the extent that the allegations are

consistent with the contents of the Biological Assessment, the Biological Opinion, and/or the Corps’

verifications which speak for themselves and are themselves the best evidence of their contents. To

the extent the allegations in paragraph 65 are inconsistent with those documents, PHP denies the

allegations.

        66.    The allegations in paragraph 66 constitute legal conclusions and purport to

characterize the Biological Opinion, the Incidental Take Statement, the ESA, and the ESA’s

implementing regulations, which speak for themselves and are the best evidence of their character.

To the extent the allegations in paragraph 66 are inconsistent with those materials, PHP denies the

allegations.




                                                 - 11 -
            Case 1:20-cv-00460-RP Document 48 Filed 10/02/20 Page 14 of 18




        67.     The allegations in paragraph 67 constitute legal conclusions and purport to

characterize the Biological Opinion, the Incidental Take Statement, the ESA, and the ESA’s

implementing regulations, which speak for themselves and are the best evidence of their character.

To the extent the allegations in paragraph 67 are inconsistent with those materials, PHP denies the

allegations.

        68.     PHP admits that it received verification documents from the Corps on February 13,

2020, as alleged in the first sentence of paragraph 68. It denies the remainder of the allegations in the

first sentence. The second sentence is a legal conclusion to which no response is required. To the

extent a response is required, PHP denies the second sentence.

        69.     Paragraph 69 is a legal conclusion to which no response is required; paragraph 69 also

purports to characterize the Corps’ verifications which are themselves the best evidence of their

contents.

        70.     Paragraph 70 characterizes a federal document that speaks for itself and is the best

evidence of its contents. To the extent the allegations are inconsistent with the federal document,

they are denied.

        71.     Paragraph 71 characterizes a federal document that speaks for itself and is the best

evidence of its contents. To the extent the allegations are inconsistent with the federal document,

they are denied.

        72.     PHP admits allegations in paragraph 72 to the extent that the allegations are consistent

with the contents of the Biological Assessment, the Biological Opinion, and the Corps’ verifications,

which are themselves the best evidence of their contents. To the extent that Plaintiff’s description of

those contents is inconsistent with those documents, PHP denies the allegations.

        73.     PHP admits the allegations in paragraph 73 to the extent that the allegations are

consistent with the Biological Opinion and their incorporation into the Corps’ verifications, which are



                                                 - 12 -
         Case 1:20-cv-00460-RP Document 48 Filed 10/02/20 Page 15 of 18




themselves the best evidence of their contents. To the extent Plaintiff’s allegations of the contents of

those documents are inconsistent with those documents, PHP denies Plaintiff’s allegations.

        74.     PHP admits the allegations in paragraph 74 to the extent that the Corps did not

prepare an Environmental Assessment or Environmental Impact Statement for the verification

decisions specific to work related to the Pipeline. PHP denies that any such analysis was required.

        75.     With respect to the allegations in paragraph 75, PHP admits that construction of the

Pipeline began in 2019 and that construction has included work subject to NWP 12. PHP denies the

remaining allegations in this paragraph.

        76.     Paragraph 76 asserts a legal conclusion to which no response is required. To the extent

a response is required, PHP denies the allegations.

        77.     Paragraph 77 incorporates Plaintiff’s preceding allegations.         In response, PHP

incorporates the preceding responses in this Answer.

        78.     PHP admits the allegation in paragraph 78.

        79.     The allegations in paragraph 79 assert a legal conclusion to which no response is

required and refer to a federal statute which speaks for itself and is the best evidence of its contents.

To the extent the allegations are inconsistent with the federal statute, the allegations are denied.

        80.     The allegations in paragraph 80 assert a legal conclusion to which no response is

required. To the extent a response is required, PHP denies the allegations.

        81.     Paragraph 81 asserts a legal conclusion to which no response is required. To the extent

a response is required, PHP denies the allegations.

        82.     Paragraph 82 asserts legal conclusions to which no response is required. To the extent

a response is required, PHP denies the allegations.

        83.     Paragraph 83 asserts legal conclusions to which no response is required. To the extent

a response is required, PHP denies the allegations. Paragraph 83 also purports to characterize federal



                                                  - 13 -
         Case 1:20-cv-00460-RP Document 48 Filed 10/02/20 Page 16 of 18




statutes, which speak for themselves and are the best evidence of their contents. To the extent the

allegations are inconsistent with the statutes, PHP denies the allegations.

        84.     Paragraph 84 incorporates the Plaintiff’s preceding allegations. In response, PHP

incorporates the preceding responses in this Answer.

        85.     Paragraph 85 asserts legal conclusions to which no response is required and purports

to characterize federal statutes, regulations, and a judicial opinion, which speak for themselves and are

the best evidence of their contents. To the extent a response is required, PHP denies the allegations.

        86.     PHP admits the allegations in paragraph 86 only to the extent that the Corps did not

prepare a NEPA analysis specific to its verification that regulated activities incident to construction of

the Pipeline could proceed under NWP 12. PHP denies that any such analysis was required.

        87.     Paragraph 87 asserts legal conclusions to which no response is required. To the extent

a response is required, PHP denies the allegations.

        88.     Paragraph 88 incorporates the Plaintiff’s preceding allegations. In response, PHP

incorporates the preceding responses in this Answer.

        89.     Paragraph 89 asserts legal conclusions to which no response is required and purports

to characterize federal statutes, regulations, and a judicial opinion, which speak for themselves and are

the best evidence of their contents. To the extent a response is required, PHP denies the allegations.

        90.     PHP admits the allegations in paragraph 90 only to the extent that the Corps did not

prepare a NEPA analysis specific to its verification that regulated activities incident to construction of

the Pipeline could proceed under NWP 12. PHP denies that any such analysis was required.

        91.     Paragraph 91 asserts legal conclusions to which no response is required. To the extent

a response is required, PHP denies the allegations.




                                                  - 14 -
         Case 1:20-cv-00460-RP Document 48 Filed 10/02/20 Page 17 of 18




                                              III.
                                     AFFIRMATIVE DEFENSES

        1.      PHP and the Corps complied with relevant federal statutes and administrative

regulations related to activities regulated under the Clean Water Act and required for construction of

the Pipeline.

                                             IV.
                                      PRAYER FOR RELIEF

        Intervenor-Defendants Kinder Morgan Texas Pipeline LLC and Permian Highway Pipeline,

LLC pray that Plaintiff’s claims be denied and that Defendants be granted all other just and proper

relief to which they are entitled.

 Dated October 2, 2020                             Respectfully submitted,

                                                   BRACEWELL LLP

                                                   /s/ W. Stephen Benesh
                                                   W. Stephen Benesh
                                                   Texas State Bar No. 02132050
                                                   steve.benesh@bracewell.com
                                                   111 Congress Avenue, Suite 2300
                                                   Austin, Texas 78701
                                                   Tel.: 512.494.3680
                                                   Fax: 800-404-3970

                                                   Ann D. Navaro (admitted pro hac vice)
                                                   ann.navaro@bracewell.com
                                                   Brittany M. Pemberton (admitted pro hac vice)
                                                   brittany.pemberton@bracewell.com
                                                   BRACEWELL LLP
                                                   2001 M Street NW, Suite 900
                                                   Washington DC 20036
                                                   Tel: 202.828.5811
                                                   Fax: 800.404.3970

                                                   Counsel for Intervenor-Defendants Kinder
                                                   Morgan Texas Pipeline LLC and Permian
                                                   Highway Pipeline, LLC




                                                - 15 -
         Case 1:20-cv-00460-RP Document 48 Filed 10/02/20 Page 18 of 18




                                 CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that on this 2nd day of October 2020, a true and complete copy of the

foregoing Intervenor-Defendants Kinder Morgan Texas Pipeline LLC and Permian Highway Pipeline,

LLC’s Answer to Plaintiff’s Complaint for Declaratory and Injunctive Relief was served to all counsel

of record who are deemed to have consented to electronic service via the Court’s CM/ECF system.


                                             /s/ W. Stephen Benesh
                                             W. Stephen Benesh
